PER CURIAM.
Lenard Handsel appeals from a final judgment of dissolution of marriage.
We affirm. If a trial court’s ruling is correct for any reason that appears in the record, its judgment will be affirmed. In re Estate of Yohn, 238 So.2d 290 (Fla. 1970); Board of County Commissioners of Dade County v. Lowas, 348 So.2d 13 (Fla. 3d DCA 1977), cert. denied, 358 So.2d 128 (Fla.1978). The award of lump sum alimony did not constitute an abuse of discretion, as it partially compensated the wife for the overwhelming medical expenses incurred and anticipated because of the husband’s egregious behavior. See Fernandez v. Fernandez, 511 So.2d 656 (Fla. 3d DCA 1987) (award to wife of lump sum alimony consisting of parties’ major marital assets not abuse of discretion in light of permanent disability to wife caused when husband shot her in the face), rev. denied, 519 So.2d 986 (Fla.1988). See also § 61.08, Fla.Stat. (1991) (when awarding alimony, court “may consider any other factor necessary to do equity and justice between the parties”).
AFFIRMED.